      Case 3:21-cv-01511-M Document 1 Filed 06/29/21                Page 1 of 6 PageID 1



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

CANDACE DOWD,                                    '
                                                 '
                Plaintiff,                       '
                                                 '      Civil Action No. ________________
vs.                                              '
                                                 '
SNELLING SERCICES, LLC,                          '
                                                 '
                Defendant.                       '      JURY TRIAL DEMANDED

                              PLAINTIFF=S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        Now comes Plaintiff, Candace Dowd (“Dowd@ or APlaintiff@) and files this her Original

Complaint against Snelling Services, LLC (“Snelling” or “Defendant”) and in support thereof

would show the Court as follows:

                                                 I.

                                           Introduction

        1.01    Plaintiff would show the Court that Defendant wrongfully terminated her

employment on the basis of her race, and in retaliation for opposing unlawful discrimination in

violation of 42 U.S.C. § 1981.

                                                 II.

                                              Parties

        2.01    Dowd is an individual currently residing in the State of Texas. She may be

contacted through the undersigned counsel.

        2.02    Defendant Snelling Services, LLC is a foreign limited liability corporation with its

headquarters located at 12801 N Central Expressway, Suite 600, Dallas, TX 75243 according to

Plaintiff=s Original Complaint                                                               Page 1
     Case 3:21-cv-01511-M Document 1 Filed 06/29/21                  Page 2 of 6 PageID 2



records on file with the Texas Secretary of State’s Office. It may be served by service upon its

registered agent for service, CT Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas

75201.

                                                III.

                                     Jurisdiction and Venue

         3.01   Pursuant to 28 U.S.C. '1331, jurisdiction of this Court is appropriate in the

United States District Court for the Northern District of Texas, as this action involves a question

of the application of federal law.

         3.02   Venue for all causes of action stated herein lies in the Northern District of Texas

because all or part of the events complained of herein occurred within the Northern District of

Texas.

                                                 IV.

                                        Factual Allegations

         4.01    Plaintiff began working for respondent in March 2018 in the HR Department.

         4.02    However, Plaintiff quickly became concerned that the company’s CEO, Lee

Elkinson, was engaged in unlaw discrimination. Shortly after starting work, Elkinson told her

she was hired to change the culture and environment of Snelling, which was beginning to look

like an “old folks” home.

         4.03    In June of 2018, Plaintiff presented two strong candidates, one an African

American, and the other a Haitian American with an MBA. Both candidates were overlooked

because they did not “look the part.” The CEO instead hired blond white female, Kelly

Spraggins. She was fired after only three days when she revealed she had a learning disability.



Plaintiff=s Original Complaint                                                                  Page 2
     Case 3:21-cv-01511-M Document 1 Filed 06/29/21                Page 3 of 6 PageID 3



        4.04     The CEO decided to change the IT recruiting department. He made snide remarks

that it was “dark in the office.” Five of the six members were minority, and four were black. In

October 2018, he fired the entire department, joking of an early “Black Friday.” In November, he

accused me of “mucking up the office” with too many black people.

        4.05     The Director of HR Katy Mundo stated that because they had terminated one

Caucasian employee from the IT Services group, that the four black employees could not file a

discrimination suit.

        4.06     Potential African employee Judith Ofoma interviewed four time in 2018, but was

rejected each time. The CEO refused to hire her, noting: “Ugh, not the part.”

        4.07     CEO Elkinson told me in September 2018 that: “There are too many African

Americans, find a white male or female.” I reported the matter to General Counsel Keith Clark,

and was told to keep doing my job and to ignore his comments. He filled the Center of

Excellence team exclusively with hires under 25 years of age.

        4.08     In November 2018, I received a complaint from Hamid Bangura about

dismantling the IT Services team. He said Elkinson “wanted people who looked like this paper.”

Although the purge was called a reduction in force, the positions were immediately reopened

with different names.

        4.09     Marty Gguillaman came into Plaintiff’s office in November 2018, and told her

that Elkinson told him to stop working with Plaintiff for recruitment efforts because she had

“mucked up the office” and that Elkinson wanted young white candidates. Plaintiff completed a

survey on December 2, 2018 where she expressed concerns about discrimination. She was fired

on December 7, 2018.



Plaintiff=s Original Complaint                                                              Page 3
     Case 3:21-cv-01511-M Document 1 Filed 06/29/21                   Page 4 of 6 PageID 4



        4.10     On or about December 10, 2018, Plaintiff had lunch with both Marty Guillaman

and Hamid Bangura. Both confirmed she was “mucking up the office with too many black

people.”

        4.11     Gay candidates were immediately rejected as “not a company fit.” Asian

candidates were rejected because they “did not look the part.”

        4.12    Plaintiff had previously complained to Katy Mundo, the Director of HR. Her

response was: “He is the CEO. What can you do?”

                                                  V.

                                              First Count

                                        Race Discrimination

        5.01    The foregoing paragraphs of this Petition are incorporated in this count by

reference as if set forth at length herein.

        5.02    The Defendant has violated 42 U.S.C. § 1981 by discharging Plaintiff and/or

discriminating against Plaintiff in connection with compensation, terms, conditions or privileges

of employment because of Plaintiff’s race, black. Respondent has engaged in a continuous

course of conduct of discrimination against Plaintiff because of her race, and by creating a

hostile work environment.

        5.03    Such discrimination against Plaintiff was intentional. Accordingly, Plaintiff is

entitled to recover damages for back pay, front pay, past and future pecuniary losses, emotional

pain and suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

Further, this discrimination was done by Defendant with malice or with reckless indifference to

Plaintiff’s state-protected rights. Plaintiff is therefore also entitled to punitive damages in a sum

which is in excess of the minimum jurisdictional limit of this court. Plaintiff is also entitled to

Plaintiff=s Original Complaint                                                                 Page 4
     Case 3:21-cv-01511-M Document 1 Filed 06/29/21                     Page 5 of 6 PageID 5



recover all costs of court, attorney’s fees and expert fees as allowed by 42 U.S.C. § 1981.

                                                   VI.

                                              Count Two

                                              Retaliation

        6.01     Plaintiff incorporates the foregoing paragraphs of this Petition as if set forth at

length herein.

        6.02     Respondent has violated 42 U.S.C. § 1981 by discharging Plaintiff and/or

retaliating against Plaintiff in connection with her complaining of discrimination.

        6.03     Such discrimination by Respondent against Plaintiff was intentional.

Accordingly, Plaintiff is entitled to recover damages from Respondent for back pay, front pay,

past and future pecuniary losses, emotional pain and suffering, inconvenience, loss of enjoyment

of life and other non-pecuniary losses. Further, this discrimination was done by Respondent with

malice or with reckless indifference to Plaintiff=s protected rights. Plaintiff is therefore entitled

to recover punitive damages in a sum which is in excess of the minimal jurisdictional limit of

this court. Plaintiff further seeks attorney’s fees and expert fees.

                                                  VIII.

                                        Jury Trial Demanded

        7.01     Plaintiff hereby demands trial by jury of all claims to which she is entitled.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer herein, and that upon final trial, Plaintiff have and recover the following relief

against Defendant:

        1.       Judgment for actual damages in the amount of past and future lost earnings and
                 benefits, damages to past and future earnings capacity, and past and future
                 damage to reputation;

Plaintiff=s Original Complaint                                                                    Page 5
     Case 3:21-cv-01511-M Document 1 Filed 06/29/21                  Page 6 of 6 PageID 6




        2.      Judgment for past and future pecuniary losses, emotional pain and suffering,
                inconvenience, loss of enjoyment of life, and other non-pecuniary losses;

        3.      An award of liquidated and/or statutory damages in an amount equal to all lost
                wages, salary, employment benefits and privileges, and other compensation lost
                as a result of Defendant=s wrongful conduct in an amount proven at trial;

        4.      An order by the Court reinstating Plaintiff as an employee of the Defendant in a
                similar position with similar pay and benefits to that from which he was
                wrongfully terminated, or, in the alternative, future pay in an amount to be
                determined by the Court;

        5.      Prejudgment and post-judgment interest at the maximum legal rate;

        6.      Attorney’s fees;

        7.      Expert fees;

        8.      All costs of court; and

        9.      Such other and further relief to which Plaintiff may be justly entitled.


DATE: June 29, 2021.


                                               Respectfully submitted,

                                               KILGORE & KILGORE, PLLC


                                               By: /s/ John H. Crouch, IV

                                                 JOHN H. CROUCH, IV
                                                 State Bar No. 00783906
                                                 jhc@kilgorelaw.com

                                               3109 Carlisle, Suite 200
                                               Dallas, TX 75204
                                               (214) 969-9099 - Telephone
                                               (214) 953-0133 - Fax

                                               ATTORNEYS FOR PLAINTIFF
                                               CANDACE DOWD

Plaintiff=s Original Complaint                                                              Page 6
